Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
It is unclear if the terms “5450” or ADC in paragraph 85, are trade name(s) or a mark(s) used in commerce. If the terms are trade name(s) or a mark(s) used in commerce, the terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term(s).
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. 
The specification should be reviewed for any additional trade name(s) or a mark(s) used in commerce and be updates as described above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “fine particles” in claim 1 is a relative term which renders the claim indefinite. The term “fine particles” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Paragraph 62 recites a size range for the particles. Paragraph 77 recites fine particles with a particle size diameter for the starting materials. For the purpose of examination, Examiner is considering the fine particles to be a form of particles having diameters below 2.5 micrometers size based on the conventional understanding of fine particles in the field of aerosol gas deposition (AGD). Claims 2-6 are rejected for their dependence on an indefinite claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20080003458 A2 to Iwata et al (hereinafter Iwata) and US Pat. Pub. No. 20150376771 A1 to Fuchita et al (hereinafter Fuchita) and US. Pat. Num. 6,520,838 B1 to James Stephen Shaw (hereinafter Shaw).
Regarding claim 1, Iwata teaches a deposition device, comprising: a generation chamber (2) configured to be capable of generating aerosol of raw material particles; a deposition chamber (4) configured to be maintained at a pressure lower than that of the generation chamber; a transfer tubing (3) that connects between the generation chamber and the deposition chamber, and includes, at a distal end thereof, a nozzle (6) that injects the aerosol; a-a target that is disposed in the deposition chamber, has an irradiation surface to be irradiated with the aerosol injected from the nozzle, and causes the raw material particles to be charged to plasma by collision with the irradiation surface; a stage (7) that has a support surface that supports a base material, b-fine particles of the raw material particles produced by discharging of the charged raw material particles being deposited on the base material; and a mask member (mask) that is disposed in the deposition chamber, and c-inhibits raw material particles specularly reflected on the irradiation surface, of the raw material particles that have been collided with the irradiation surface, from reaching the stage.  
Iwata does not explicitly teach a target that is disposed in the deposition chamber, has an irradiation surface to be irradiated with the aerosol injected from the nozzle, and causes the raw material particles to be charged to plasma by collision with the irradiation surface.
Fuchita is directed to a deposition apparatus and structure.
Fuchita teaches a target (19) that is disposed in the deposition chamber, has an irradiation surface (190) to be irradiated with the aerosol (A’) injected from the nozzle (18), and causes the raw material particles to be charged to plasma by collision with the irradiation surface (190). (See Fuchita, Abstract, paragraphs 47-49, 54-59, and 63 and Figs. 1-2, and 7.)  
It would have been obvious to a person of ordinary skill in the art to include a target that is disposed in the deposition chamber, has an irradiation surface to be irradiated with the aerosol injected from the nozzle, and causes the raw material particles to be charged to plasma by collision with the irradiation surface, because Fuchita teaches this structure would allow dense fine particle film having an excellent adhesiveness to be formed. (See Fuchita, Abstract, paragraphs 12 and 63 and Figs. 1-2, and 7.)  
Iwata does not explicitly teach fine particles of the raw material particles produced by discharging of the charged raw material particles being deposited on the base material.
Fuchita teaches fine particles of the raw material particles produced by discharging of the charged raw material particles being deposited on the base material. (See Fuchita, Abstract, paragraphs 47-49, 54-59, and 63 and Figs. 1-2, and 7.)  
It would have been obvious to a person of ordinary skill in the art to include fine particles of the raw material particles produced by discharging of the charged raw material particles being deposited on the base material, because Fuchita teaches this structure would allow dense fine particle film having an excellent adhesiveness to be formed. (See Fuchita, Abstract, paragraphs 12 and 63 and Figs. 1-2, and 7.)  
Iwata does not explicitly teach include the mask member which inhibits raw material particles specularly reflected on the irradiation surface, of the raw material particles that have been collided with the irradiation surface, from reaching the stage.
Shaw is directed to placing a mask (shield) adjacent a workpiece to adjust the stream of articles contacting the substrate. (See Shaw, Figs. 1-3, Abstract, and col. 3, lines 9-23.)
Shaw teaches masks (36, 36, shields) can be used to prevent particles with undesirable angles of incidence from striking the substrate with non-optimal amounts of force. (See Shaw, col. 4, lines 29-39, col. 5, lines 20-25, and col. 7, lines 34-43.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to the mask member which inhibits raw material particles specularly reflected on the irradiation surface, of the raw material particles that have been collided with the irradiation surface, from reaching the stage, through routine experimentation, with a reasonable expectation of success, to the select the proper angle for the projected particles for reaching the substrate, as a result-effective variable, in order to provide the optimal angle for the particles to make the desired type of contact with the substrate. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969)) (See Shaw, col. 4, lines 29-39, col. 5, lines 20-25, and col. 7, lines 34-43.)
Regarding claim 2, Iwata does not explicitly teach the stage is disposed at a position that the raw material particles specularly reflected on the irradiation surface do not reach, on an axis that passes through the irradiation surface and is parallel to the irradiation surface.  
Fuchita teaches a target (19) that is disposed in the deposition chamber in a position prevent particles including larger particle size or material constituting the target from being mixed in the coating film on the substrate. (See Fuchita, Abstract, paragraphs 54 and 65 and Figs. 1-2, and 7.)  
It would have been obvious to a person of ordinary skill in the art to include the stage disposed at a position that the raw material particles specularly reflected on the irradiation surface do not reach, on an axis that passes through the irradiation surface and is parallel to the irradiation surface, because Fuchita teaches this structure would allow dense fine particle film having an excellent adhesiveness to be formed. (See Fuchita, Abstract, paragraphs 12 and 63 and Figs. 1-2, and 7.)  
Regarding claims 3 and 5, Iwata teaches the mask member is a plate-shaped member parallel to the support surface (7).  (See Iwata, Fig. 2.)
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20080003458 A2 to Iwata et al (hereinafter Iwata) and US Pat. Pub. No. 20150376771 A1 to Fuchita et al (hereinafter Fuchita) and US. Pat. Num. 6,520,838 B1 to James Stephen Shaw (hereinafter Shaw) as applied to claims 3 and 5 and further in view of US Pat. Pub. No. 20040266317 A1 to Mase et al (hereinafter Mase) .
Regarding claims 4 and 6, Iwata does not explicitly teach the mask member includes a folded portion that guides the raw material particles specularly reflected on the irradiation surface to a predetermined direction.  
Mase teaches projecting particles with a specified trajectory and specific angle to provide a surface with the desired finish. (See Mase, Abstract, paragraphs 16, 22-25, 36-39, 65, 97, 107-108, 122, 149-153, and 197 and Figs. 1-3, 6, and 22-24.)  
Mase teaches an end of the mask member (41) includes a folded portion (portion inclined in the direction away from the processing surface) that guides the raw material that do not have the desired angle of incidence away from the substrate. (See Mase, Abstract, paragraphs 16, 22-25,151-153, and 197 and Figs. 1-3, 6, and 22-24.) Examiner is considering the raw material that do not have the desired angle of incidence away from the substrate to be equivalent to particles specularly reflected on the irradiation surface to a predetermined direction.
It would have been obvious to a person of ordinary skill in the art to have the mask member include a folded portion that guides the raw material particles specularly reflected on the irradiation surface to a predetermined direction, because Mase teaches this structure would allow particles having the desired angle of incidence to be allowed to advance towards the substrate and the particles having an angle of incidence greater than the desired range to be directed in a direction away from the substrate, so that the particles can have the desired effect on the surface of the substrate. (See Mase, Abstract, paragraphs 16, 22-25, 36-39, 65, 97, 107-108, 122, 149-150, 152-153, and 197 and Fig. 1-3, 6, and 22-24.)  
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Abstracts of Autumn Meeting of Japan Society of Powder and Powder Metallurgy, 2019 (hereinafter JSPPM ) and US Pat. Pub. No. 20150376771 A1 to Fuchita et al (hereinafter Fuchita).
Regarding claim 1, JSPPM teaches a target that is disposed in the deposition chamber, has an irradiation surface to be irradiated with the aerosol injected from the nozzle, and causes the raw material particles to be charged to plasma by collision with the irradiation surface; a stage (double-sided arrow) that has a support surface that supports a base material, fine particles of the raw material particles (A) produced by discharging of the charged raw material particles being deposited on the base material; and a mask member (mask) that is disposed in the deposition chamber, and c-inhibits raw material particles specularly reflected on the irradiation surface, of the raw material particles that have been collided with the irradiation surface, from reaching the stage. (See JSPPM, Abstract and Fig.1.)  
JSPPM teaches a target that is disposed in the deposition chamber, has an irradiation surface to be irradiated with the aerosol injected from the nozzle, and causes the raw material particles to be charged to plasma by collision with the irradiation surface. (See JSPPM, Abstract and Fig.1.)  
JSPPM teaches fine particles of the raw material particles produced by discharging of the charged raw material particles being deposited on the base material. (See JSPPM, Abstract and Fig.1.)  
JSPPM teaches the mask member which inhibits raw material particles specularly reflected on the irradiation surface, of the raw material particles that have been collided with the irradiation surface, from reaching the stage. (See JSPPM, Abstract and Fig.1.)  Examiner is considering particles which have an angle of approx.. 90 degrees to be specularly reflected.
JSPPM does not explicitly teach a deposition device, comprising: a generation chamber configured to be capable of generating aerosol of raw material particles; a deposition chamber configured to be maintained at a pressure lower than that of the generation chamber; a transfer tubing that connects between the generation chamber and the deposition chamber, and includes, at a distal end thereof, a nozzle that injects the aerosol.
Fuchita teaches a deposition device (1), comprising: a generation chamber (2) configured to be capable of generating aerosol of raw material particles; a deposition chamber (3) configured to be maintained at a pressure lower than that of the generation chamber; a transfer tubing (6) that connects between the generation chamber and the deposition chamber, and includes, at a distal end thereof, a nozzle (18) that injects the aerosol. (See Fuchita, Figs. 1-2, Abstract, and paragraphs 31-44.)
It would have been obvious to a person of ordinary skill in the art to have the mask member include a deposition device, comprising: a generation chamber configured to be capable of generating aerosol of raw material particles; a deposition chamber configured to be maintained at a pressure lower than that of the generation chamber; a transfer tubing that connects between the generation chamber and the deposition chamber, and includes, at a distal end thereof, a nozzle that injects the aerosol, because Fuchita teaches this structure would allow particles to be deposited on the substrate.  (See Fuchita, Figs. 1-2, Abstract, and paragraphs 31-44.)
Regarding claim 2, JSPPM teaches the stage is disposed at a position that the raw material particles specularly reflected on the irradiation surface do not reach, on an axis that passes through the irradiation surface and is parallel to the irradiation surface.  (See JSPPM, Abstract and Fig.1.)  
Regarding claims 3 and 5, JSPPM teaches the mask member is a plate-shaped member parallel to the support surface (7).  (See JSPPM, Abstract and Fig.1.)  
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Abstracts of Autumn Meeting of Japan Society of Powder and Powder Metallurgy, 2019 (hereinafter JSPPM ) and US Pat. Pub. No. 20150376771 A1 to Fuchita et al (hereinafter Fuchita) as applied to claims 3 and 5 and further in view of US Pat. Pub. No. 20040266317 A1 to Mase et al (hereinafter Mase).
Regarding claims 4 and 6, JSPPM does not explicitly teach the mask member includes a folded portion that guides the raw material particles specularly reflected on the irradiation surface to a predetermined direction.  
Mase teaches projecting particles with a specified trajectory and specific angle to provide a surface with the desired finish. (See Mase, Abstract, paragraphs 16, 22-25, 36-39, 65, 97, 107-108, 122, 149-153, and 197 and Figs. 1-3, 6, and 22-24.)  
Mase teaches an end of the mask member (41) includes a folded portion (portion inclined in the direction away from the processing surface) that guides the raw material that do not have the desired angle of incidence away from the substrate. (See Mase, Abstract, paragraphs 16, 22-25,151-153, and 197 and Figs. 1-3, 6, and 22-24.) Examiner is considering the raw material that do not have the desired angle of incidence away from the substrate to be equivalent to particles specularly reflected on the irradiation surface to a predetermined direction.
It would have been obvious to a person of ordinary skill in the art to have the mask member include a folded portion that guides the raw material particles specularly reflected on the irradiation surface to a predetermined direction, because Mase teaches this structure would allow particles having the desired angle of incidence to be allowed to advance towards the substrate and the particles having an angle of incidence greater than the desired range to be directed in a direction away from the substrate, so that the particles can have the desired effect on the surface of the substrate. (See Mase, Abstract, paragraphs 16, 22-25, 36-39, 65, 97, 107-108, 122, 149-150, 152-153, and 197 and Fig. 1-3, 6, and 22-24.)  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,266,938 B2 to Fuchita (hereinafter Fuchita ‘938)  in view of US Pat. Pub. No. 20040266317 A1 to Mase et al (hereinafter Mase).	
Regarding claim 1, Fuchita ‘938 teaches a deposition device, comprising: a generation chamber configured to be capable of generating aerosol of raw material particles; 												a deposition chamber configured to be maintained at a pressure lower than that of the generation chamber;											 a transfer tubing that connects between the generation chamber and the deposition chamber, and includes, at a distal end thereof, a nozzle that injects the aerosol; 												a target that is disposed in the deposition chamber, has an irradiation surface to be irradiated with the aerosol injected from the nozzle, and causes the raw material particles to be charged to plasma by collision with the irradiation surface; and		a stage that has a support surface that supports a base material, fine particles of the raw material particles produced by discharging of the charged raw material particles being deposited on the base material. (See Fuchita ‘938, claim 1.)
Examiner considers “a deposition chamber configured to be maintained at a pressure lower than that of the generation chamber” to be equivalent to “a deposition chamber configured to be capable of having a pressure maintained to be lower than that of the generation chamber” in Fuchita ‘938. 
Examiner considers “a transfer tubing that connects between the generation chamber and the deposition chamber, and includes, at a distal end thereof, a nozzle that injects the aerosol” to be equivalent to “a transfer tubing configured to connect the generation chamber and the deposition chamber, a nozzle configured to inject the aerosol at end portion thereof” in Fuchita ‘938 based on a end portion and a distal end to be equivalent.  
Examiner considers “a stage that has a support surface that supports a base material, fine particles of the raw material particles produced by discharging of the charged raw material particles being deposited on the base material” to be equivalent to “a stage configured to support a substrate on which fine particles of the raw material particles generated by discharge of the charged raw material particles are deposited, wherein the raw material particles injected from the nozzle are deflected from the irradiation surface of the target to the substrate” in Fuchita ‘938.  

Fuchita’ 938 does not explicitly teach: “a mask member that is disposed in the deposition chamber, and inhibits raw material particles specularly reflected on the irradiation surface, of the raw material particles that have been collided with the irradiation surface, from reaching the stage”.  
Mase teaches projecting particles with a specified trajectory and specific angle to provide a surface with the desired finish and using a mask to prevent particles with angle of incidence beyond the desired range from reaching the substrate. (See Mase, Abstract, paragraphs 16, 22-25, 36-39, 65, 97, 107-108, 122, 149-153, and 197 and Figs. 1-3, 6, and 22-24.)  
Mase teaches an end of the mask member (41) includes a folded portion (portion inclined in the direction away from the processing surface) that guides the raw material that do not have the desired angle of incidence away from the substrate. (See Mase, Abstract, paragraphs 16, 22-25,151-153, and 197 and Figs. 1-3, 6, and 22-24.) Examiner is considering the raw material that do not have the desired angle of incidence away from the substrate to be equivalent to particles specularly reflected on the irradiation surface to a predetermined direction.
It would have been obvious to a person of ordinary skill in the art to have a mask member that is disposed in the deposition chamber, and inhibits raw material particles specularly reflected on the irradiation surface, of the raw material particles that have been collided with the irradiation surface, from reaching the stage, because Mase teaches this structure would allow particles having the desired angle of incidence to be allowed to advance towards the substrate and the particles having an angle of incidence greater than the desired range to be directed in a direction away from the substrate, so that the particles can have the desired effect on the surface of the substrate. (See Mase, Abstract, paragraphs 16, 22-25, 36-39, 65, 97, 107-108, 122, 149-150, 152-153, and 197 and Fig. 1-3, 6, and 22-24.)  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477. The examiner can normally be reached Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                      /KARL KURPLE/
Primary Examiner
Art Unit 1717